                     Case 5:19-cv-01974-LHK Document 26 Filed 01/07/20 Page 1 of 2


AO 399 (0 1/09) Waiver of the Service of Summons



                                       UNITED STATES DISTRICT COURT
                                                                        for the
                                                         Northern District of California

              In re CTF GP Prisoner Litigation                                )
                               Plaintiff                                      )
                                  V.                                          )   Civil Action No. 5: 19-cv-01974 LHK
                        Ralph Diaz, et al                                     )
                             Defendant                                        )

                                             WAIVER OF THE SERVICE OF SUMMONS

To: Daniel Cruz, Abraham J. Madrigal, Ambrosio Villagrana
              (Name of the plaintiff's al/orney or unrepresented plaintijj)


       I have rece ived your request to waive service of a summ ons in this action along with a copy of the complaint,
two copies of th is waiver form, and a prepaid means of returning one signed copy of the form to you.

           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 w ithin
60 days from             12/5/2019         , the date when th is request was sent ( or 90 days if it was sent outside the_United
United States). If I fail to do so, a default judgment will be enteced against me oc t~

 Date:         //   71 ::W ~ ·                                                .   -         --------,~---------------~-        -         --
                                                                                             Signature of the al/orney or unrepresented party

-1~.-'----'-"'==-- +- J. V. L.: . >. . .~
                                        /--             -I 'Wf'~                             er«1i. 136~:.--Jj)l@c~~
                                                                                      ~~s~'ce_
                                                                                  J2]S- (d(!/-1
                                                                                             v
                                                                                                           5±=. r;JpfiiFL) vd:Jam.,tm--
                                                                                                                                              ,r
                                                                                                  Address

                                                                                      Pree;f1',]3~~j~                                 LU{
                                                                                       c~ro) ?10-M to
                                                                                                            Telephone number

                                            Duty to Avoid Unnecessary Expenses of Serving a Summons

           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a
summons and complaint. A defendant who is located in the United States and who fai ls to return a signed waiver or service requested by a plaintiff
located in the United States will be required to pay the expenses of service, unless the de fendant shows good cause for the fa ilure.

            ·'Good cause" does not inc lude a bel ief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court
 has no j urisdiction over this maner or over the defendant or the defendant's property.

         If the waiver is signed a nd returned, you can still make these and all other defenses and objections, but you cannot object to the absence
of a summons or or service.

            If you waive service, then you must, within the time specified on the waiver form , serve an answer or a motion under Rule 12 on the
 plaintiff and file a copy with the court. By signi ng and returning the waiver form, you are allowed more time to respond than if a summons had
 been served.
                Case 5:19-cv-01974-LHK Document 26 Filed 01/07/20 Page 2 of 2




                           DECLARATION OF SERVICE BY U.S. MAIL

Case Name:          In re CTF GP Prisoner Litigation

Case No.:           5:19-CV-1974-LHK

I declare:

I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar, at which member’s direction this service is made. I am 18 years of age or
older and not a party to this matter; my business address is 1515 Clay Street, 20th Floor,
Oakland, CA 94612-0550.

On January 7, 2020, I served the attached WAIVER OF THE SERVICE OF SUMMONS by
placing a true copy thereof enclosed in a sealed envelope with postage thereon fully prepaid, in
the United States Mail at Oakland, California, addressed as follows:


Daniel Otilio Ruiz (G57755)                            Abraham Madrigal (BE8873)
Correctional Training Facility                         Correctional Training Facility
P.O. Box 686                                           P.O. Box 686
Soledad, CA 93960-0686                                 Soledad, CA 93960-0686


Daniel Paul Cruz (K24915)                              Ambrosio Villagrana (C84430)
Correctional Training Facility                         Correctional Training Facility
P.O. Box 686                                           P.O. Box 686
Soledad, CA 93960-0686                                 Soledad, CA 93960-0686



I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on January 7, 2020, at Oakland, California.


                    K. Crenshaw                        /s/ K. Crenshaw
                     Declarant                                           Signature
SF2019202635
91202518.docx
